Title: From John Adams to Henry Marchant, 18 August 1789
From: Adams, John
To: Marchant, Henry



Dear Sir
New York August 18 1789

I have received your kind and obliging letter of the 16 of July and am sorry that the extreme heat of the weather, and a constant attendence on the duties of an office which is somewhat laborious and fatiguing, have prevented my giving it an earlier answer. The approbation you are pleased to express of my public conduct, is a great satisfaction to me. It is true that I have run through a course of dangers, hardships and fatigures by sea and land, and a series of perplexed negotiations among various nations, and at different Courts, which have never fallen to the lot of any other American, and scarcely to any other man. But although I may flatter myself that under the favor of heaven, I have had as much success as could have been rationally expected. Yet I find myself obliged with you to lament, that our Countrymen have not availed themselves of the advantages which Providence has placed in their power. After a generous contest for liberty of twenty years  time Americans forgot wherein liberty consisted—After a bloody war in defence of property, they forgot that property was sacred—after an arduous struggle for the freedom of commerce they voluntarily shackled it with arbitrary trammels. after fighting for justice as the end of government, they seemeed determined to banish that virtue from the earth. Rhode Island has carried all these errors to their extremes: but there is not any State in the union, which is wholly free from the same mistakes. I should denominate this conduct guilty as well as erroneous, if I ever not sensible that It is it has been owing to the loss of that ballance in our governments which can alone preserve wisdom or virtue in society. The whole continent seems at present sensible that much has been wrong, and desirous of reformation. But there are obstacles in their way, among which the unnatural conduct of Rhode Island is not the least. You will add greatly to your merits towards your Country by your exertions\to bring your fellow Citizens into a right way of thinking in this prospect—It is very true, that several of those loose conjectures of an imagination wandering into futurity, which you are pleased to dignify with the magnificent appellation of phophetic duloratory have been brought to pass in a singular manner, for some of which I had much less reason to offer, than for that which has not been accomplished, relative to youself. This however is still not impossible, nor perhaps improbable.
The solemn declaration which you call prophetic, and say has come to pass, made on the floor of Congress, respecting the late confederation, just as we had closed it, I do not distinctly recollect—I should be much obliged to you if you would write me, as particular an account of it as you can recollect. Hæc olim meminisse juvabit—
I must now thank you for your polite and friendly attention to my family when at New Port. They speak with much gratitude of the civilities they received both there and at Providence, and we live in hopes of seeing you in Senate before another year is compleated.
I am Sir your friend
J Adams